Citation Nr: 1522639	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  10-49 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acute breathing disorder, to include as the result of exposure to Agent Orange. 


REPRESENTATION

Appellant represented by:	Maxwell D. Kinman, Attorney


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1961 to June 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Pittsburgh, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  

This claim was previously denied in a September 2013 Board decision, which the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a November 2014 Memorandum Decision, the Court vacated the Board's September 2013 decision denying entitlement to service connection for an acute breathing disorder, to include as the result of exposure to Agent Orange, and remanded the issue to the Board for action consistent with the Memorandum Decision and further adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required on his part.


REMAND

Pursuant to the November 2014 Memorandum Decision, the Board finds that further development is necessary before the Veteran's claim on appeal is decided.  Specifically, the Court noted that the Veteran's April 2011 VA examination was inadequate because the examiner did not address direct service connection and opined that the Veteran's breathing disability was not related to in-service herbicide exposure simply because such a disability was not presumptively recognized by VA as caused by such exposure.  Therefore, the Board finds that a new VA examination is necessary on remand.  

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA examination by an examiner with sufficient expertise to determine the nature and etiology of the Veteran's currently diagnosed acute breathing disability, noted in the record to be chronic obstructive pulmonary disease (COPD).  Any necessary tests and studies should be conducted.  The examiner must review the claims file and must note that review in the report.  Following examination and interview with the Veteran, the examiner is asked to provide the following opinion:

Is it at least as likely as not (a 50 percent or better probability) that the Veteran's acute breathing disorder (to include COPD) is etiologically related to his active service, to include presumed herbicide exposure therein?  

When discussing the probability of a relationship between the Veteran's acute breathing disorder (to include COPD) and exposure to herbicides, the examiner's opinion may not be based simply on the fact that the Veteran's diagnosed breathing disorder is not among the disabilities considered by VA to be presumptively related to herbicide exposure, but should discuss ANY possibility of such a direct etiological relationship, citing to appropriate medical evidence as necessary.  

The complete rationale for all opinions expressed must be provided.  

2. Then, readjudicate the claim. If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

